DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pp. 9-11, filed October 22, 2021, with respect to rejection of claims 1-20 for Double Patenting have been fully considered and are persuasive.  The Double Patenting Rejection of claims 1-20 have been withdrawn. 
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “A method for recommending a content item to a user, comprising: generating, by a processor, a user to item interaction matrix indicating whether users have interacted with content items; evaluating, by the processor, an image associated with a content item to recognize an object within the image; identifying, by the processor, an image topic feature based upon the object; generating, by the processor, a content item description matrix for the content item, the content item description matrix populated with one or more content item features, including the image topic feature, about the content item; generating, by the processor, a user description matrix for a user, the user description matrix populated with one or more user features about the user, the one or more user features determined based upon an evaluation of at least one of geographic locations visited by the user, social network posts of the user, a consumer good purchase history of the 
The closest prior art of record Su (Pub. No. US 2013/0204825 A1, hereinafter “Su”) discloses generating, by a processor, a user to item interaction matrix indicating whether users have interacted with content items, generating, by the processor, a content item description matrix for the content item, the content item description matrix populated with one or more content item features, including the image topic feature, about the content item, generating, by the processor, a user description matrix for a user, the user description matrix populated with one or more user features about the user, the one or more user features determined based upon an evaluation of at least one of geographic locations visited by the user 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described, more specifically the prior art does not fairly teach or suggest receiving a first input from the customer that initiated the service, where change the consistency model for service from a first to a second consistency model. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 21-47 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166